Opinion by Treat, C. J.: This was an action of debt, founded upon a judgment rendered by a justice of the peace. The only question presented for our consideration is as to the validity of that judgment. We entertain no doubt as to the authority of a justice of the peace to render a judgment by confession, when the party was before him and acknowledges an indebtedness to an amount within his jurisdiction. A confession between the parties to a suit furnishes the most satisfactory evidence of indebtedness. The judgment in question is not technically drawn, but enough appears to justify us in affirming the judgment, with costs. Judgment affirmed.